   Case: 1:21-cv-00181-DRC Doc #: 22 Filed: 04/09/21 Page: 1 of 2 PAGEID #: 138




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 STATE OF OHIO,                             )
                                            )
                        Plaintiff,          )
 v.                                         )
                                            )
 JANET YELLEN, in her official capacity as )        CASE NO. 1:21-cv-181
 Secretary of the Treasury; RICHARD K.      )
 DELMAR, in his official capacity as acting )       JUDGE DOUGLAS R. COLE
 inspector general of the Department of the )
 Treasury; and U.S. DEPARTMENT OF           )
 THE TREASURY                               )
                                            )
                        Defendants.         )

  UNOPPOSED MOTION OF NATIONAL TAXPAYERS UNION FOUNDATION TO
   FILE AMICUS CURIAE BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR
                      PRELIMINARY INJUNCTION

       The National Taxpayers Union Foundation (NTUF) hereby moves for leave to file an

amicus curiae brief in support of plaintiff’s motion for a preliminary injunction. The motion is

unopposed.

                                         ARGUMENT

       The National Taxpayers Union Foundation was founded in 1973, and is a non-partisan

research and educational organization dedicated to showing Americans how taxes, government

spending, and regulations affect them. NTUF advances principles of limited government, simple

taxation, and transparency on both the state and federal levels. NTUF’s Taxpayer Defense Center

advocates for taxpayers in the courts, producing scholarly analyses and engaging in litigation and

amicus curiae briefs upholding taxpayers’ rights, challenging administrative overreach by tax

authorities, and guarding against unconstitutional burdens on interstate commerce.

       Amicus has written extensively on the provision of federal law at issue in this case, as part
   Case: 1:21-cv-00181-DRC Doc #: 22 Filed: 04/09/21 Page: 2 of 2 PAGEID #: 139




of its broader work testifying and writing on the interplay between federal powers and state tax

policy. Amicus also communicates regularly and extensively with federal and state policymakers,

producing research and analysis including continuous legal analysis of this provision and ongoing

developments surrounding it. This background places Amicus in a position to provide “information

[that] is timely, useful or otherwise necessary to the administration of justice.” Ball v. Kasich, 2017

WL 3172778 (S.D. Ohio Jul. 25, 2017), citing U.S. v. Michigan, 940 F.2d 143, 165 (6th Cir. 1991).

       Because this Court’s decision may be looked to as authority by the many courts considering

this issue, and because any decision will significantly impact taxpayers, state tax policy, and tax

administration, Amicus has an institutional interest in this Court’s ruling. Granting NTUF amicus

status would neither delay proceedings nor prejudice the parties that are unopposed to this motion.

                                          CONCLUSION

       For the foregoing reasons, Amicus respectfully requests that this Court grant their motion

for leave to file the attached amicus brief.

                                                 Respectfully Submitted,

                                                 /s/ Christopher A. Holecek
                                                 Christopher A. Holecek (0040840)
                                                 Wegman Hessler LPA
                                                 6055 Rockside Woods Blvd., Suite 200
                                                 Cleveland, OH 44131
                                                 Telephone: 216.642.3342
                                                 Fax: 216.642.8826
                                                 Email: caholecek@wegmanlaw.com

                                                 Joseph D. Henchman (pro hac vice pending)
                                                 National Taxpayers Union Foundation
                                                 122 C Street N.W., Suite 650
                                                 Washington, DC 20001
                                                 Telephone: 202.766.5019
                                                 Email: jbh@ntu.org
                                                 Attorneys for Amicus Curiae National Taxpayers
                                                 Union Foundation
Dated: April 9, 2021
